Exhibit 10.12

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT by and between First PacTrust Bancorp, Inc., a
Maryland corporation (“the Company”), and Steven Sugarman (the “Executive”) is
dated as of the 21st day of August, 2012 (the “Agreement”).

1. Effective Date. The “Effective Date” shall mean the date first set forth
above.

2. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on the third anniversary thereof (the “Employment Period”); provided,
however, that, commencing on the date that is two years after the Effective
Date, and on each annual anniversary of such date (such date and each annual
anniversary thereof, the “Renewal Date”), unless previously terminated, the
Employment Period shall automatically be extended so as to terminate two years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date, the
Company shall give notice to the Executive that the Employment Period shall not
be so extended.

3. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Executive shall serve as Co-Chief Executive Officer of the Company
with such duties and responsibilities as are customarily assigned to such
position. The Executive shall report directly and exclusively to the Chairman of
the Board of Directors of the Company (the “Board”). The Executive shall serve
without compensation on the Board during the Employment Period, subject to
election by the shareholders of the Company. During the Employment Period, the
Executive shall be provided with an office at the corporate headquarters in
Irvine, California.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled under this Agreement, the
Executive shall be employed by the Company on a full-time basis and agrees to
devote such time as is necessary to discharge the responsibilities assigned to
the Executive hereunder and to use the Executive’s reasonable best efforts to
perform such responsibilities faithfully and efficiently. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to,
either for free or for personal compensation, (A) serve on corporate, civic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (C) manage personal
investments and investment companies, (D) attend to other business matters, so
long as such activities do not significantly interfere with the performance of
the Executive’s responsibilities as an employee of the Company in accordance
with this Agreement, and (E) subject to his fiduciary duties as an officer and
director of the Company, serve as an officer and/or director, including Chief
Executive Officer of, CORAdvisors, COR Securities Holdings Inc., COR Advisors,
Legent Securities Holdings and other related companies and similar private
equity or portfolio companies.

(b) Compensation (i) Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (“Annual Base Salary”) at a rate of not less
than $600,000 payable in accordance with the Company’s normal payroll policies.
The Executive’s Annual Base Salary shall be reviewed for increase at least
annually by the Board pursuant to its



--------------------------------------------------------------------------------

normal performance review policies for senior executives. The Annual Base Salary
shall not be reduced after any increase and the term Annual Base Salary as
utilized in this Agreement shall refer to Annual Base Salary as so increased.

(ii) Annual Bonus. With respect to each fiscal year ending during the Employment
Period, the Executive shall receive an annual bonus (“Annual Bonus”) with a
target of 50% of the Executive’s Annual Base Salary (the “Target Bonus”),
pro-rated for any partial year. In no event shall the Annual Bonus be less than
10% of the EBITDA resulting from the Company’s subsidiaries which are not
depository institutions, taken as a whole, for such fiscal year. The actual
Annual Bonus, which could be higher or lower than the Target Bonus, shall be
based on the attainment of performance objectives to be established by the Board
or the Compensation Committee of the Board. The Annual Bonus shall be paid in
cash no later than March 15 of the year following the year to which the Annual
Bonus relates.

(iii) Other Employee Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in all benefits under all plans, practices, policies and programs
provided by the Company on a basis that is no less favorable than those
generally applicable or made available to other senior executives of the
Company. The Executive shall be eligible for participation in fringe benefits
and perquisite plans, practices, policies and programs (including, without
limitation, expense reimbursement plans, practices, policies and programs) on a
basis that is no less favorable than those generally applicable or made
available to other senior executives of the Company, provided that business
travel, meal expenses and business accommodations shall be in the Executive’s
reasonable discretion and shall include premium cabin air travel.

4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties with the Company on a full-time basis for 90
consecutive, or a total of 180 days in any 12 month period, as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) the Executive is convicted of, or pleads guilty or nolo contendere to a
charge of commission of a felony involving moral turpitude or securities or
banking laws;

 

2



--------------------------------------------------------------------------------

(ii) the Executive has engaged in willful gross neglect or willful gross
misconduct in carrying out his duties, which is reasonably expected to result in
material economic or material reputational harm to the Company; or

(iii) the Executive is subject to an action taken by a regulatory body or a
self-regulatory organization which materially impairs or prevents the Executive
from performing his duties with the Company that are required under this
Agreement.

(iv) The Executive materially breaches any provision of this Agreement.

For purposes of this Section 4(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chairman of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. In order to invoke a
termination for Cause on any of the grounds enumerated under Section 4(b)(ii),
or (iv), the Company must provide written notice to the Executive of the
existence of such grounds within 30 days following the Company’s knowledge of
the existence of such grounds, specifying in reasonable detail the grounds
constituting Cause, and the Executive shall have 30 days following receipt of
such written notice during which he may remedy the ground if such ground is
reasonably subject to cure.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive, any of the
following:

(i) the assignment to the Executive of any duties materially inconsistent with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a) of this Agreement, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities;

(ii) any material breach of any of the provisions of Section 3(b) of this
Agreement;

(iii) any requirement by the Company that the Executive’s services be rendered
primarily at a location or locations other than Santa Monica, Beverly Hills or
Irvine, CA; or

(iv) any failure by the Company to comply with Section 9(c) of this Agreement.

In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iv) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition if such condition is
reasonably subject to cure. In the event that the Company fails to remedy the
condition

 

3



--------------------------------------------------------------------------------

constituting Good Reason during the applicable Cure Period, the Executive’s
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) must occur, if at all, within 60
days following such Cure Period in order for such termination as a result of
such condition to constitute a termination for Good Reason.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within 30 days of such notice, as the case may be,
(ii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

5. Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, the Company shall
terminate the Executive’s employment other than for Cause, death or Disability
or the Executive shall terminate employment for Good Reason:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

A. the sum of (1) the Executive’s accrued Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, and (3) the Executive’s Annual
Bonus earned for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if such bonus has been determined but not paid as
of the Date of Termination (the sum of the amounts described in clauses
(1) through (3), shall be hereinafter referred to as the “Accrued Obligations”);
and

 

4



--------------------------------------------------------------------------------

B. the product of (1) the Target Bonus and (2) a fraction, the numerator of
which is the number of days in the fiscal year in which the Date of Termination
occurs through the Date of Termination, and the denominator of which is 365 (the
“Pro Rata Bonus”); and

(ii) the Company shall pay to the Executive an amount equal to the product of
(1) either (x) one and one-half or, (y) if a termination of the Executive’s
employment described in this Section 5(a) occurs within two years immediately
following a Change of Control (as defined on Exhibit A hereto), two and (2) the
sum of (x) the Executive’s Annual Base Salary and (y) the Target Bonus;
provided, that the applicable amount shall be payable in equal installments over
the twenty-four (24) month period immediately following the last day of the
Executive’s employment by the Company in accordance with the Company’s normal
payroll policies.

(iii) any equity-based awards granted to the Executive shall vest and become
free of restrictions immediately, and any stock options or SARs granted to the
Executive shall be exercisable for the remainder of their ten year term, without
regard to any provisions relating to earlier termination of the stock options or
SARs based on termination of employment (the “Equity Benefits”); and

(iv) for either (A) the eighteen-month period following the Date of Termination
or, (B) if a termination of the Executive’s employment described in this
Section 5(a) occurs within two years immediately following a Change of Control,
the two-year period following the Date of Termination, the Company shall
continue to provide medical and dental benefits to the Executive and his
eligible dependents as if the Executive remained an active employee of the
Company, (collectively “Welfare Benefits”); and

(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”). As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with the Company.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) payment of the Pro Rata Bonus,
(iv) the Welfare Benefits and (v) the Equity Benefits. Accrued Obligations shall
be paid to the Executive’s estate or beneficiary, as applicable, in a lump sum
in cash within 30 days of the Date of Termination and the Pro Rata Bonus shall
be paid to the Executive’s estate or beneficiary, as applicable, on the date
specified in Section 5(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 5(b) shall include death
benefits for which the Company pays as in effect on the date of the Executive’s
death and the continued provision of the Welfare Benefits.

 

5



--------------------------------------------------------------------------------

(c) Disability. If the Executive’s employment is terminated by the Company by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for (i) payment of Accrued Obligations, (ii) the timely payment or
provision of Other Benefits, (iii) payment of the Pro Rata Bonus, (iv) the
Welfare Benefits and (v) the Equity Benefits. Accrued Obligations shall be paid
to the Executive or his estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination and the Pro Rata Bonus shall be
paid to the Executive or his estate or beneficiary, as applicable, on the date
specified in Section 5(a)(i). With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and the continued provision of Welfare Benefits.

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or the Executive terminates his employment
without Good Reason during the Employment Period, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits, in each case to the extent theretofore unpaid. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

Any amounts payable by the Company to the Executive pursuant to Section 5(a)(ii)
shall be subject to and conditioned upon the Executive signing and delivering
(and not revoking) to the Company a general release and waiver (in the form
attached as Exhibit B).

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
as incurred, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, any of its affiliates or their respective predecessors, successors or
assigns, the Executive, his estate, beneficiaries or their respective successors
and assigns of the validity or enforceability of, or liability under, any
provision of this Agreement (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement); provided,
that the Executive prevails on at least one material claim.

7. Section 280G.

(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the Accounting Firm shall determine that receipt of all Payments would
subject the Executive to tax under Section 4999 of the Code, the Accounting Firm
shall determine whether some amount of Agreement Payments meets the definition
of “Reduced Amount.” If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.

 

6



--------------------------------------------------------------------------------

(b) If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced to the Reduced Amount, the Company or one of its subsidiaries
shall promptly give the Executive notice to that effect and a copy of the
detailed calculation thereof, and the Executive may then elect, in his sole
discretion, which and how much of the Agreement Payments shall be eliminated or
reduced (as long as after such election the Present Value of the aggregate
Agreement Payments equals the Reduced Amount); provided, that the Executive
shall not be permitted to elect to reduce any Agreement Payment that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and shall advise the Company in writing of his election within ten days of his
receipt of notice. If no such election is made by the Executive within such
ten-day period, the Company shall reduce the Agreement Payments in the following
order: (1) by reducing benefits payable pursuant to Section 5(a)(i)(B) of the
Agreement, then (2) by reducing amounts payable pursuant to Section 5(a)(i)(C)
of the Agreement, and then (3) by reducing amounts payable pursuant to
Section 5(a)(ii). All determinations made by the Accounting Firm under this
Section 7 shall be binding upon the Company and the Executive and shall be made
within 60 days of the Executive’s Date of Termination. In connection with making
determinations under this Section 7, the Accounting Firm shall take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change of Control, including any non-competition
provisions that may apply to the Executive and the Company shall cooperate in
the valuation of any such services, including any non-competition provisions.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, any
such Overpayment paid or distributed by the Company to or for the benefit of the
Executive shall be repaid by the Executive to the Company; provided, however,
that no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(d) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 7 shall be borne by the Company.

(e) Definitions. The following terms shall have the following meanings for
purposes of this Section 7.

 

7



--------------------------------------------------------------------------------

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is mutually agreed to by the Company and the Executive for
purposes of making the applicable determinations hereunder, which firm shall not
be a firm serving as accountant or auditor for the individual, entity or group
effecting the Change of Control;

(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section);

(iii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year(s);

(iv) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Section 4999 of the Code will apply to such
Payment;

(v) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise;

(vi) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code; or

(vii) “Reduced Amount” shall mean the amount of Agreement Payments that (x) has
a Present Value that is less than the Present Value of all Agreement Payments
and (y) results in aggregate Net After-Tax Receipts for all Payments that are
greater than the Net After-Tax Receipts for all Payments that would result if
the aggregate Present Value of Agreement Payments were any other amount that is
less than the Present Value of all Agreement Payments.

8. Confidential Information; Non-Solicit of Employees; Non-Compete. (a) The
Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential information, knowledge or data relating to the Company or
any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by

 

8



--------------------------------------------------------------------------------

it or as may be required by applicable law, court order, a regulatory body or
arbitrator or other mediator.

(b) The obligations of the Company to make the severance payments to the
Executive under Section 5 of this Agreement shall be conditioned upon and
subject to the Executive’s compliance with the terms of this Section 8(b) and
the release described in Section 5.

(i) During the two-year period following the Executive’s termination of
employment during the Employment Period for any reason (the “Restricted
Period”), the Executive will not, directly or indirectly, on behalf of the
Executive or any other person, within the Territory, become associated with,
whether as a principal, partner, employee, consultant or shareholder (other than
as a holder of 10% or less of the outstanding voting shares of any publicly
traded company) a Competitor. For purposes of this Section 8(b): (x) a
“Competitor” shall mean any company, firm or other entity that is engaged in any
of the lines of business conducted by the Company and its subsidiaries as of the
Date of Termination other than the Permitted Businesses; (y) “Territory” shall
mean the regions of the United States of America where the Company conducts a
material portion of its business; and (z) “Permitted Businesses” means those
lines of business conducted by the Executive or any of the companies described
in Section 3(a)(ii) of this Agreement (the “Sugarman Companies”) as of the date
of this Agreement (which shall be set forth on Schedule 8(b)) and any other
business that any of the Sugarman Companies engage in during the Employment
Period (the “Additional Businesses”); provided, that in entering into or
acquiring any Additional Businesses, the Executive has not breached any of his
fiduciary duties as an officer or director of the Company. The terms and
provisions of this Section 8(b)(i) are intended to be separate and divisible
provisions and if, for any reason, any one or more of them is held to be invalid
or unenforceable, neither the validity nor the enforceability of any other
provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Executive’s future employment
imposed by this Section 8(b)(i) are reasonable in both duration and geographic
scope and in all other respects. If for any reason any court of competent
jurisdiction shall find any provisions of this Section 8(b)(i) unreasonable in
duration or geographic scope or otherwise, the Executive and the Company agree
that the restrictions and prohibitions contained herein shall be effective to
the fullest extent allowed under applicable law in such jurisdiction.

(ii) During the Restricted Period, the Executive shall not, directly or
indirectly, solicit or encourage any person to leave his or her employment with
the Company or any of its subsidiaries or assist in any way with the hiring of
any Company employee (or any employee of any of the Company’s subsidiaries) by
any other business.

 

9



--------------------------------------------------------------------------------

(c) The Executive acknowledges that the Company would be irreparably injured by
a violation of this Section 8 and the Executive or the Company, as applicable,
agrees that the Company or the Executive, as applicable, in addition to any
other remedies available to it for such breach or threatened breach, shall be
entitled, without posting a bond, to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining the Executive or the
Company (including its executive officers and directors), as applicable, from
any actual or threatened breach of this Section 8.

9. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives, heirs or legatees.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without reference to
principles of conflict of laws. If, under any such law, any portion of this
Agreement is at any time deemed to be in conflict with any applicable statute,
rule, regulation or ordinance, such portion shall be deemed to be modified or
altered to conform thereto. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other parties or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:    At the most recent address    on file at the Company.
If to the Company:    First PacTrust Bancorp, Inc.    18500 Von Karman Ave,
Suite 1100    Irvine, California 92612    ATTN: Chairman of the Board

 

10



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms.

(f) If Executive determines, in good faith, that any compensation or benefits
provided by this Agreement may result in the application of section 409A of the
Code, Executive shall provide written notice thereof (describing in reasonable
detail the basis therefor) to the Company, and the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive. Any payments that,
under the terms of this Agreement, qualify for the “short-term” deferral
exception under Treasury Regulations Section 1.409A-1(b)(4), the “separation
pay” exception under Treasury Regulations Section 1.409A-1(b)(9)(iii) or any
other exception under Section 409A of the Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Executive is considered a ‘specified employee’ within the meaning
of Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Executive
becomes entitled to under this Agreement is considered deferred compensation
subject to interest, penalties and additional tax imposed pursuant to
Section 409A of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months and one day the
Executive’s separation from service or (ii) the Executive’s death. In no event
shall the date of termination of the Executive’s employment be deemed to occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and notwithstanding anything contained herein to
the contrary, the date on which such separation from service takes place shall
be the Date of Termination. All reimbursements provided under this Agreement
shall be provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (A) the amount of
expenses eligible for reimbursement during one calendar year will not affect the
amount of expenses eligible for reimbursement in any other calendar year;
(B) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the calendar year in which the expense is
incurred; and (C) the right to any reimbursement will not be subject to

 

11



--------------------------------------------------------------------------------

liquidation or exchange for another benefit. Notwithstanding the foregoing, the
Company makes no representation or covenant to ensure that the payments and
benefits under this Agreement are exempt from, or compliant with, Section 409A
of the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

STEVEN SUGARMAN

/s/ Steven Sugarman

COMPANY By  

/s/ Timothy R. Chrisman

Name:   Title:  

 

13



--------------------------------------------------------------------------------

SCHEDULE 8(b)

Permitted Businesses

 

  •  

Broker dealer

 

  •  

Registered investment advisor

 

  •  

Hedge funds or other private investment funds

 

  •  

Securities clearing

 

  •  

Trading technology

 

  •  

Cash management

 

  •  

Mortgages and real estate

 

  •  

Investor relations

 

  •  

Capital markets

 

  •  

Property management

 

  •  

Master limited partnerships

 

  •  

Oil and gas

 

  •  

Business development companies



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF CHANGE OF CONTROL

For the purposes of this Agreement “Change of Control” means:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (a) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company or (z) any acquisition pursuant to a transaction that complies with
clauses (iii)(a), (iii)(b) and (iii)(c) below;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (a) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, greater than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (b) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting



--------------------------------------------------------------------------------

from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (c) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

GENERAL RELEASE

 

1. In consideration of the payments and benefits to which Steven Sugarman (the
“Executive”) is entitled under the employment agreement entered into by and
between the Executive and First PacTrust Bancorp, Inc. (the “Company”), dated as
of August 21, 2012 (the “Employment Agreement”), the Executive for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company and its subsidiaries, affiliates and
divisions (the “Affiliated Entities”) and their respective predecessors and
successors and their respective, current and former, trustees, officers,
directors, partners, shareholders, agents, employees, consultants, independent
contractors and representatives, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law and in particular including any claim for discrimination based upon
race, color, ethnicity, sex, age [(including the Age Discrimination in
Employment Act of 1967)]1, national origin, religion, disability, or any other
unlawful criterion or circumstance, relating to the Executive’s employment or
termination thereof, which the Executive and Releasors had, now have, or may
have in the future against each or any of the Releasees from the beginning of
the world until the date hereof (the “Execution Date”).

 

2. [The Executive acknowledges that: (i) this entire General Release is written
in a manner calculated to be understood by him; (ii) he has been advised to
consult with an attorney before executing this General Release; (iii) he was
given a period of [forty-five][twenty-one] days within which to consider this
General Release; and (iv) to the extent he executes this General Release before
the expiration of the [forty-five][twenty one]-day period, he does so knowingly
and voluntarily and only after consulting his attorney. The Executive shall have
the right to cancel and revoke this General Release during a period of seven
days following the Execution Date, and this General Release shall not become
effective, and no money shall be paid hereunder, until the day after the
expiration of such seven-day period. The seven-day period of revocation shall
commence upon the Execution Date. In order to revoke this General Release, the
Executive shall deliver to the Company, prior to the expiration of said
seven-day period, a written notice of revocation. Upon such revocation, this
General Release shall be null and void and of no further force or effect.]2

 

3. Notwithstanding anything else herein to the contrary, this General Release
shall not affect: the obligations of the Company set forth in the Employment
Agreement or other obligations that, in each case, by their terms, are to be
performed after the date hereof (including, without limitation, obligations to
Executive under any stock option, stock award or agreements or obligations under
any pension plan or other benefit or deferred compensation plan, all of

 

1  Only if ADEA becomes applicable.

2  Only if ADEA becomes applicable.



--------------------------------------------------------------------------------

  which shall remain in effect in accordance with their terms); obligations to
indemnify the Executive respecting acts or omissions in connection with the
Executive’s service as a director, officer or employee of the Affiliated
Entities; obligations with respect to insurance coverage under any of the
Affiliated Entities’ (or any of their respective successors) directors’ and
officers’ liability insurance policies; or any right Executive may have to
obtain contribution in the event of the entry of judgment against Executive as a
result of any act or failure to act for which both Executive and any of the
Affiliated Entities are jointly responsible.

 

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Maryland, without
reference to its principles of conflict of laws.

 

5. The Executive represents and warrants that he is not aware of any claim by
him other than the claims that are released by this General Release. The
Executive further acknowledges that he may hereafter discover claims or facts in
addition to or different than those which he now knows or believes to exist with
respect to the subject matter of this General Release and which, if known or
suspected at the time of entering into this General Release, may have materially
affected this General Release and the Executive’s decision to enter into it.
Nevertheless, the Executive hereby waives any right, claim or cause of action
that might arise as a result of such different or additional claims or facts and
the Executive hereby expressly waives any and all rights and benefits confirmed
upon him by the provisions of California Civil Code Section 1542, which provides
as follows:

 

6. “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7. Being aware of such provisions of law, the Executive agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect in any other jurisdiction determined by
a court of competent jurisdiction to apply.

 

8. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

 

9. This General Release may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to the
General Release.

 

B-2



--------------------------------------------------------------------------------

10. In the event of the breach or a threatened breach by the Executive of any of
the provisions of this General Release, the Company would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof without
posting a bond or other security.

 

11. Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

First PacTrust Bancorp, Inc. By:  

 

[name]   [title]  

EXECUTIVE

 

Voluntarily Agreed to and Accepted this      day of              20    

 

[                    ]

 

B-4